                   1IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CRESTBROOK INSURANCE
COMPANY,

     Plaintiff,                                 No. 19-cv-01833

v.                                              Judge John F. Kness

ALAN FREEMAN and ARLYNN
FREEMAN,

     Defendants.


                    MEMORANDUM OPINION AND ORDER

       This declaratory judgment lawsuit concerns an insurance claim over the loss

of a large diamond ring. Plaintiff Crestbrook Insurance Company seeks a judicial

declaration that it is not required to indemnify Defendants Alan Freeman and Arlynn

Freeman for the 2018 loss of a diamond ring that, Defendants say, slipped out of Alan

                               a bathroom sink drain. Although Plaintiff had issued

an insurance policy to Defendants, Plaintiff denied coverage for the loss because it

found that the ring was not, as required by the relevant Personal Collections

                               at the time of the loss.

       Plaintiff now moves for judgment on the pleadings, contending that the Policy

language precludes coverage under the facts as presented by Defendants in their



Court disagrees: whether Alan Freeman was, within the meaning of the Policy,

wearing the ring at the time of the alleged loss presents a question that must be
                                                   tion for judgment on the pleadings is

therefore denied.

I.       BACKGROUND

         On May 22, 2018, Alan Freeman retrie



ring with a toothbrush while standing over an open bathroom sink drain. 1 (Dkt. 29

at 1.) Perhaps unsurprisingly,

down the drain. (Id. at 1-2.) Both Alan Freeman and a maintenance worker attempted

without success to recover the ring. (Id. at 2.) In a sworn statement, Alan Freeman

stated that, at the time of the loss, the ring was secured between his thumb and left

index finger. (Id. at 2.)

         Exactly how the ring was lost matters because of the terms of the applicable

insurance policy. In December 2015, Plaintiff issued a Personal Collections Insurance

                                                   other items, the Policy covered the 6.63ct

ring that Alan Freeman lost down the drain.



of loss, the jewelry is being worn by you, or is contained in a locked safe at your

              Id. at 9.) It is uncontested that the Policy was valid at the time of the

loss.


     1On a motion for judgment on the pleading
allegations liberally in favor of the insured. Berg v. New York Life Ins. Co., 831 F.3d 426, 430
(7th Cir. 2016). In their response brief, Defend
                                                 nt on the pleadings but do object to the
                                                     the ring was being worn at the time of the
loss and the interpretation of the term worn or
the facts as recited by Plaintiff.

                                               2
      Defendants filed a claim for coverage with Plaintiff shortly after Alan Freeman

dropped the ring. (Dkt. 1 at 3.) Plaintiff investigated the incident and took Alan

                        Id.) Following that investigation, Plaintiff denied the claim

and explained that the ring was not, as required for coverage to kick in, either located

                                           or Arlynn Freeman at the time of the loss.

(Id.) Shortly after denying the claim, Plaintiff filed this declaratory judgment action

seeking a declaration that the Policy does not provide coverage for the lost ring. (Id.)

After Defendants answered the complaint (Dkt. 22), Plaintiff moved for judgment on

the pleadings (Dkt. 29), contending that there were no factual disputes and that

Plaintiff was entitled to judgment on the pleadings under Rule 12(c) of the Federal

Rules of Civil Procedure.

II.   LEGAL STANDARD

      Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move for



filed. Fed. R. Civ. P. 12(c). Rule 12(c) motions are reviewed under the same standard

as Rule 12(b)(6) motions to dismiss. Pisciotta v. Ol                , 499 F.3d 629, 633

(7th Cir. 2007). As with a motion to dismiss, the court mu

allegations liberally in favor of the insured. Berg v. New York Life Ins. Co., 831 F.3d

426, 430 (7th Cir. 2016). To succeed on a motion for judgment on the pleadings, the

                                                 are no material issues of fact to be

          N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452



that the nonmovant cannot prove any facts that support its claim for relief. Id. at 452.

                                           3
diversity jurisdiction, Illinois law governs this dispute. Miniat v. Ed Miniat, Inc., 315

F.3d 712, 714 (7th Cir. 2002). Illinois law establishes that, in construing an insurance



their agreement. Pekin Ins. Co. v. Wilson, 930 N.E.2d 1011, 1017 (Ill. 2010). If the

terms in a policy are unambiguous, the construction of those terms is a question of

                                                                      Id. Where a court

determines that a contract is ambiguous, however, its construction is a question of

fact; parol evidence is then admissible to explain and ascertain what the parties

intended. See, e.g., Highland Supply Corp. v. Ill. Power Co., 973 N.E.2d 551, 558 (Ill.

App. Ct. 2012); Bradley Real Estate Trust v. Dolan Assocs. Ltd., 640 N.E.2d 9, 11-12

                                               guous, extrinsic evidence is admissible to

                                                 tation of the language is a question of

                                                       ., 706 N.E.2d 882, 884 (Ill. 1999)

                                               ge of the contract is susceptible to more

than one meaning, then an ambiguity is present. Only then may parol evidence be

admitted to aid the trier of fact                                Hubbard St. Lofts LLC

v. Inland Bank, 963 N.E.2d 262, 317-18 (Ill. App.

that if a contract is ambiguous, it pr

      Other provisions of Illinois law are also relevant to this insurance dispute.

Ambiguous policy terms, for example, are strictly construed against the insurer. See

Country Mut. Ins. Co. v. Peoples Bank, 675 N.E.2d 1031, 1032 (Ill. App. Ct. 1997).

                                                    st be liberally construed in favor of

                                           4
              U.S. Fid. & Guar. Co. v. Wilkin Insulation Co., 578 N.E.2d 926, 930

(Ill. 1991). In particular, terms that limit or exclude coverage

                                                                   Am. States Ins. Co. v.

Koloms, 687 N.E.2d 72, 75 (Ill. 1997) (citing

Park Dist., 632 N.E.2d 1039, 1041 (Ill. 1994)).

III.   DISCUSSION

       Both sides agree on the central question in this case: was Alan Freeman




at 5; 1/7/2021 Oral Argument (hereinafter

                                                 requires at least that the insured item



(cleaned up).) In support, Plaintiff cites de

Oxford English Online Dictionary and the Merriam-Webster Online Dictionary. (Id.

at n. 2-3.) According to Plaint

                                                Id. at 5.) Plaintiff also cites the Merriam-

Webster Online Dictionary, which defines the

                                                Id. at 5-6.)

       From these authorities, Plaintiff concludes that, for coverage to exist under the

Policy, the insured article must both be physically present on an insured person and

the person must have some purpose for bearing that item. As counsel contended at

                                           two-factor way: namely, the item must be

                                     the purpose of clothing, decoration, or protection.

                                           5
(1/7/2021 OA; see also Dkt. 29 at 6.) Put another way, Plaintiff would require an

element of intent before an article can be

Policy.

                                                 nt, the Court agrees with Defendants

                                                 requires factual exploration, this case

is not amenable to resolution on a motion under Rule 12(c). (Dkt. 33 at 5-7; 1/7/2021



compelled by the plain language of the Policy nor the only reasonable construction of

that phrase. In reaching this holding, the Court is, like Plaintiff, informed by

dictionary sources. But those sources sugge

several other meanings that undermine Plai



Dictionary p. 1334 (10th Ed. 2001); see also Wear, Merriam-Webster Online

Dictionary      (2021       Merriam     Webster,       Inc.),    https://www.merriam-

webster.com/dictionary/wear (last visited

                Id

                                      Wear, Cambridge Online Dictionary (Cambridge

University Press 2021), https://dictionary.cambridge.org/us/dictionary/english/wear

(last visited 6/17/2021).




is not the only reasonable view of the phrase. Under the cited definitions, an

individual can bear an item on their person

                                             6
                                                individual could, for example, begin an

outdoor hike while wearing a sweatshirt but later take it off and drape it around their

shoulders merely to carry it home. In that circumstance, a rational observer could




sweatshirt for the purpose of clothing, decoration, or protection. (1/7/2021 OA.) See,

e.g., Wear, Merriam-Webster Online Dictionary (2021 Merriam Webster, Inc.),

https://www.merriam-webster.com/dictionary/wear (last visited 6/17/2021) (defining



         This example is hypothetical, certainly, but it is intended to illustrate that



version or another is better, however, is not for the Court to decide at this stage; that

decision must be left to the factfinder. Air Safety, Inc., 706 N.E.2d at 884.

         Plaintiff puts great weight on Alan




                                                   of the loss. As an initial matter, because

the Court must look at the complaint, answer, and any attached exhibits in

considering a motion for judgment on the pleadings, Federated Mut. Ins. Co. v. Coyle

Mech. Supply, Inc., 983 F.3d 307, 312 (7th Cir. 2020),2 it is proper to consider this



   2   Exhibits include the deposition of Alan Freeman and the insurance policy at issue. (Dkt.

response to the present motion, cannot be considered on a motion for judgment on the
pleadings without converting the motion to a motion for summary judgment. Federated Mut.

                                               7
judgment merely because Alan Freeman said he pinched the ring instead of placing

it on one of his fingers. See Air Safety, Inc., 706 N.E.2d at 884.

       Bearing in mind the heightened burden for judgment on the pleadings, N. Ind.

Gun & Outdoor Shows, 163 F.3d at 452, the Court finds that the relevant pleadings

                                                judgment, the Court offers no predictions:



Freeman and thus that Plaintiff does not owe coverage. Either way, because the

                                              re than one construction, the case must

continue past the pleading stage. Accord

IV.    CONCLUSION



Pleadings is denied.

SO ORDERED.

Date: June 21, 2021
                                                  JOHN F. KNESS
                                                  United States District Judge




Ins. Co., 983 F.3d at 312. Because there is ambiguity in the Policy, converting this motion
into one seeking summary judgment would be inappropriate.

                                            8
